United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1758
                                    ___________

United States of America,             *
                                      *
       Plaintiff - Appellee,          *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Nebraska.
Curtis Richardson, also known as      *
Tyrone Green,                         *      [UNPUBLISHED]
                                      *
       Defendant - Appellant.         *
                                 ___________

                              Submitted: December 13, 2007
                                 Filed: April 24, 2008
                                   ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                              ___________

PER CURIAM.

       Curtis Richardson entered a conditional plea of guilty to possession with intent
to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1). He appeals
the district court’s1 denial of his motion to suppress 263 grams of crack cocaine seized
by Nebraska State Patrol Investigators during a search incident to Richardson’s arrest


      1
        The HONORABLE LAURIE SMITH CAMP, United States District Judge for
the District of Nebraska, adopting the Report and Recommendation of the
HONORABLE THOMAS D. THALKEN, United States Magistrate Judge for the
District of Nebraska.
at the Omaha bus depot. Agreeing that the officers acquired probable cause to arrest
Richardson during a consensual encounter, we affirm.

       At the suppression hearing, Investigator Richard Lutter testified that he reviewed
the manifest of an arriving bus and noted that passenger Tyrone Green was traveling
on a one-way ticket from “a source area for controlled substances” that he purchased
with cash less than an hour before departure, a method of travel often used by drug
couriers. After the bus arrived, Lutter saw passenger Richardson exit the terminal
talking on a cell phone, which suggested he was staying in the area. When the phone
conversation ended, Lutter identified himself, explained that Richardson was not under
arrest or in trouble, and asked if he would be willing to talk. Richardson said “yes,”
showed Lutter a bus ticket and identification in the name of Tyrone Green, and
nervously answered questions about his itinerary. Lutter then asked if Richardson was
carrying contraband. Richardson said no. Lutter asked if he could search Richardson’s
bag. Richardson said “go ahead.”

      When Richardson began to remove items from the bag, Lutter asked if
Investigator Sattlefield could search the bag. (Sattlefield testified that this procedure
was to protect officer safety because the officers did not know what might be in the
bag.) Richardson stepped back and turned away with his arms up. Interpreting that as
a gesture of consent, Sattlefield began searching the bag, while Lutter asked
Richardson for permission to search his person. Without comment, Richardson turned
and faced Lutter with his arms up, which Lutter construed as consent to the search.

       While Lutter was searching Richardson’s left leg, Richardson stepped away,
reached into his sock, and handed Lutter a dollar bill folded around marijuana. Lutter
then said Richardson was under arrest. Richardson pulled away but was subdued and
taken to a room in the terminal where, after Miranda warnings, he gave his true name.
Meanwhile, Sattlefield completed searching the bag and found the crack cocaine.



                                          -2-
       On appeal, Richardson argues, as he did to the district court, that his pre-arrest
encounter with the investigators was not consensual. When they approached him
outside the terminal, the officers stood so close and questioned so aggressively that he
did not feel free to leave, resulting in a detention without the reasonable suspicion
required by Terry v. Ohio, 392 U.S. 1 (1968). Therefore, Richardson reasons, he did
not voluntarily consent to the search of his person or his bag, and the warrantless
searches violated his Fourth Amendment rights. The district court instead found that
the encounter was consensual prior to the arrest. He was approached in a public place.
He was told that he was not under arrest and did not have to answer Lutter’s questions.
And the officers reasonably believed that his responses to their non-coercive inquiries
signified voluntary consent to the search of the bag and his person. Having carefully
reviewed the suppression hearing record, we conclude that the district court’s findings
that Richardson voluntarily consented to the searches and voluntarily handed Lutter the
dollar bill containing marijuana were not clearly erroneous. See United States v.
Drayton, 536 U.S. 194, 206-07 (2002); United States v. Jones, 254 F.3d 692, 694, 696
(8th Cir. 2001); United States v. Favela, 247 F.3d 838, 840 (8th Cir. 2001); United
States v. Sanchez, 156 F.3d 875, 878 (8th Cir. 1998); United States v. Hathcock, 103
F.3d 715, 719-20 (8th Cir. 1997), cert. denied, 521 U.S. 1127 (1997).

      Finally, Richardson argues that the district court failed to conduct an adequate
inquiry into whether his consent was knowing and intelligent. However, his brief in
support of the motion to suppress and his objections to the magistrate judge’s report
and recommendation conceded his mental competence, and the suppression record
contained no evidence to the contrary. In these circumstances, the court’s finding that
Richardson “was of adequate age and intelligence” is not clearly erroneous.

      The judgment of the district court is AFFIRMED.
                      ______________________________




                                          -3-